Citation Nr: 9912840	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypersomnolence.

2.  Entitlement to service connection for "getting sick with 
physical activity."

3.  Entitlement to service connection for weight loss.

4.  Entitlement to service connection for "question of 
bites," claimed as sores on legs.

5.  Entitlement to service connection for a urinary 
condition.

6.  Entitlement to service connection for lumbar muscle 
spasm.

7.  Entitlement to service connection for generalized 
myalgia, claimed as painful joints.

8.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for atrophy 
of the right optic nerve, now re-characterized as impairment 
visual acuity right eye.

9.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection right optic 
nerve pallor of undetermined etiology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
October 1995, with an additional one year, nine months and 
seven days of prior active service.  A review of the 
veteran's DD Form 214 reveals that he served in Southwest 
Asia and received the Kuwait Liberation Medal and Southwest 
Asia Service Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent disability evaluation under Diagnostic 
Code 6079 for atrophy of the right optic nerve and denied the 
veteran's other claims of service connection.  The veteran 
submitted a notice of disagreement (NOD) in January 1997 and 
the RO issued a statement of the case (SOC) in March 1997.  
The veteran's substantive appeal was received in May 1997.  

By a September 1997 rating action, the RO assigned a separate 
10 percent rating for right optic nerve pallor under 
Diagnostic Code 6026-"8305" effective from August 20, 1996 
and re-characterized the initial service-connected eye 
disorder as impaired visual acuity, right eye.  As the 
veteran appealed the right eye evaluation the Board considers 
the separate evaluation for the right optic nerve pallor to 
also be in appellate status.

As this claim for increase involves an original claim, the 
Board has framed it as shown on the preceding page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The report of May 1997 VA examination includes the veteran's 
report that he may have been exposed to unknown chemicals or 
toxins during the Gulf War.  A review of the DD Form 214 
notes that the veteran had service in Southwest Asia from 
February 14, 1991 to May 1, 1991 and received the Kuwait 
Liberation Medal and Southwest Asia Service Medal.  The Board 
notes that when the RO initially adjudicated the veteran's 
claims of service connection, it did not consider whether the 
provisions of 38 C.F.R. § 3.317 (1998) which sets forth the 
criteria for establishing chronic disability resulting from 
active service in the Persian Gulf are applicable.  The 
enabling legislation for this regulation is 38 U.S.C.A. 
§ 1117 (West Supp. 1998).

38 C.F.R. § 3.317 provides that a veteran shall receive 
compensation from the VA where he exhibits objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms provided that the disability became manifest 
during military service in the Southwest Asia theater of 
operations or became manifest to a compensable degree through 
December 31, 2001, and where the disability in question 
cannot be attributed to any known clinical diagnosis.  
Disabilities existing for six months or more are considered 
chronic.

Given the veteran's report of possible exposure to toxins 
during service in the Persian Gulf the RO should verify his 
service in the Persian Gulf and if he had such service it 
should consider 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 for the 
claimed disabilities.  In so doing, the RO should make sure 
that the guidelines set forth in VBA All-Stations Letter 98-
17 (2/26/98) is followed as it contains the mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.

Regarding the claim for higher evaluations regarding the 
right eye and optic nerve, the veteran contends that the 
service-connected eye disorder is more severe than the 
current ratings indicate.  The Board notes that at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-"staged" 
ratings.  See Fenderson, supra.  On remand, the RO should 
consider a staged rating and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.

Prior to adjudicating the claim for higher evaluations, the 
Board finds that several areas of concern must be addressed.  
Initially, the Board finds that the medical evidence of 
record is inadequate for evaluation purposes.  As a result of 
the September 1997 rating decision, the veteran is presently 
service-connected for two separate disorders affecting the 
right eye: impaired visual acuity rated under Diagnostic Code 
6079, which involves visual acuity and right optic nerve 
pallor, under Diagnostic Code 6026-"8305" each rated as 10 
percent disabling.  However, Diagnostic Code 6026 indicates 
that optic neuritis is to be rated on the underlying disease, 
and combined with impairment of visual acuity or field loss.  
Further, Diagnostic Code 8305 is for neuritis of the fifth 
cranial nerve but the optic nerve is the second cranial nerve 
which is to be rated under the Organs of Special Sense.  
38 C.F.R. § 4.124a.  

The medical evidence of record does not include any 
examination of visual field.  Further, on remand the RO 
should consider all applicable diagnostic codes and determine 
whether the veteran's service-connected right eye disorder 
should be rated as two separate disabilities and whether 
Diagnostic Code 8305 is applicable.

As a result, the Board finds that the case must be remanded 
again in order to obtain visual field tests.  In addition, it 
is crucial that the results be interpreted numerically in 
order for the Board to make an accurate determination of the 
severity of the veteran's disability.  Kelly v. Brown, 7 Vet. 
App. 471 (1995).

Thus, the case is REMANDED to the RO for the following:

1.  The RO should verify all the 
veteran's periods of service including 
service in the Persian Gulf.

2.  The RO take appropriate steps to 
contact the veteran in order to obtain 
the names and addresses of all private 
medical care providers who treated him 
for complaints regarding his service-
connected right eye disorders since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

3.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently of record, and associate them 
with the claims folder.

4.  The veteran should be afforded VA 
ophthalmology examination to determine 
the nature and severity of the service-
connected right eye disorder including 
the optic nerve.  The claims file and a 
copy of this remand should be made 
available to the examiner prior to the 
examination.  All indicated testing 
should be performed, including visual 
acuity testing and visual field testing 
using the Goldmann Perimeter Chart or 
other method which meets the requirements 
of 38 C.F.R. § 4.76 (1998).  The examiner 
is requested to comment on all current 
manifestations of the right eye disorder.  
It is essential that the examiner 
interpret all graphical representations 
of test results numerically.  Based on 
the examination and review of the claims 
folder, the examiner is requested to 
comment on whether the veteran suffers 
two separate disorders affecting the 
right eye or whether any current 
manifestations are related to one 
disorder.  Complete rationale for all 
opinions expressed must be provided.

5.  If the veteran had Persian Gulf 
service the RO should follow all the 
procedures regarding the development of 
claims involving Persian Gulf veterans 
including scheduling Persian Gulf War 
disability examinations.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.

7.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  The RO 
should readjudicate the veteran's claims 
for service connection, giving 
consideration to the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The RO should also consider assignment of 
a staged rating for the service-connected 
right eye disorder and whether one rating 
as opposed to 2 separate ratings should 
be assigned.  The RO, if it continues 
rating under Diagnostic Code 8305 which 
is for the fifth cranial nerve, must 
explain why this is applicable to the 
optic nerve which is the second cranial 
nerve.  See above.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









